ORDER

PER CURIAM.
Andrew Johnson’s Construction (Defendant) appeals from a trial court judgment entered against it and in favor of Thomas E. Gupton and Sharon Gupton (collectively Plaintiffs) for $2,650.00 in damages on Plaintiffs’ petition for breach of contract. Defendant asserts that the evidence of damages was insufficient to support the trial court judgment. We have reviewed Defendant’s brief1 and the record on appeal and conclude that the trial court did not err in entering the judgment, as the record contains sufficient evidence of damages under the diminished value standard for measuring damages. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).

. Plaintiffs did not file a Respondent’s brief.